Citation Nr: 0327252	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-09 492	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than April 14, 1998, 
for an award of disability compensation for post-traumatic 
stress disorder (PTSD), to include a total disability rating 
based upon individual unemployability due to service 
connected disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran served on active duty from December 1969 to June 
1975.

In April 1999, the RO granted the veteran service connection 
for PTSD and assigned a 30 percent rating, effective from 
April 14, 1998.  In July 1999, the veteran submitted a 
statement requesting that the 30 percent rating be 
reconsidered.  By a rating decision dated in April 2002, the 
RO increased the rating to 70 percent for the service-
connected PTSD, effective from April 14, 1998.

In a February 2001 rating decision, the RO granted the 
veteran a TDIU rating, effective from April 14, 1998.  The 
veteran was notified of the decision in April 2001.  In March 
2002, the veteran filed a timely notice of disagreement with 
the effective date assigned for the TDIU rating.  In June 
2002, he was issued a Statement of the Case.  He submitted a 
timely substantive appeal.

The Board notes that the award of disability compensation for 
PTSD, with the subsequent assignment of a 70 percent rating 
effective from April 14, 1998, precipitated the grant of a 
TDIU rating, also effective from April 14, 1998.  The 
effective date for a TDIU rating is in essence tied to the 
effective date assigned for the initial disability rating 
following the grant of service connection for PTSD.  In this 
regard, the Board observes that the RO phrased the issue on 
appeal to reflect a challenge of the April 14, 1998, 
effective dates as assigned for the award of disability 
compensation for PTSD and the subsequent grant of a TDIU 
rating.  Accordingly, the Board construes the issue on appeal 
as listed on the cover page.


FINDINGS OF FACT

1.  In a March 1996 rating decision, the RO denied service 
connection for PTSD; the veteran did not appeal the adverse 
determination and thus it is now final.  

2.  On April 1, 1998, the RO received the veteran's an 
informal request to reopen a claim for disability 
compensation benefits.

3.  On April 14, 1998, the RO received a communication from 
the veteran indicating that he should be service-connected 
for PTSD, and that he was unable to work due to PTSD.

4.  In an April 1999 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective from April 14, 1998

5.  By a rating action dated in April 2000, the RO increased 
the disability rating for PTSD from 30 percent to 70 percent 
disabling, effective from April 14, 1998.

6.  By a February 2001 rating decision, the RO granted a TDIU 
rating, effective from April 14, 1998.


CONCLUSION OF LAW

The criteria for an effective date of April 1, 1998, for an 
award of disability compensation for PTSD, to include a TDIU 
rating, have been met.  38 U.S.C.A. §§ 5110, 5107 (West 
1991); 38 C.F.R. §§ 3.400(a), (o), (q), (r) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) 
(2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) 
(2002).  

VA has met the duty to assist and notice requirements under 
the VCAA and its implementing regulations with respect to the 
veteran's claim seeking an effective date prior to April 14, 
1998, for the award of disability compensation for PTSD, 
including a TDIU rating.  In this regard, VA, in September 
1995, informed the veteran of his need to submit evidence to 
support his claim of service connection for PTSD.  He was 
informed that if the evidence was not received by VA within 
one year from the date of the letter, benefits may not be 
paid on the basis of his pending claim.  By VA letter dated 
in March 1996, the veteran was informed that his claim of 
service connection for PTSD had been denied.  He was given 
notice of his procedural and appellate rights.  The September 
1995 and March 1996 VA letters, in essence, informed the 
veteran that the date of any compensation benefits pertaining 
to his claim of service connection for PTSD were tied to his 
timely submission of evidence and timely appeal of the March 
1996 RO rating decision, which denied service connection for 
PTSD.

Moreover, by virtue of the appealed rating decision, 
statement of the case, and supplemental statements of the 
case, the veteran has been provided notice of the reasons and 
bases in denying his claim for an earlier effective date; he 
was also informed of the legal requirement for obtaining an 
effective date prior to April 14, 1998, for an award of 
disability compensation for PTSD, including the subsequent 
TDIU rating; and he was informed that it was his 
responsibility to submit argument in connection with this 
appeal.  Additionally, in an April 2001 VA letter, the 
veteran was notified of the provisions of the VCAA.  Thus, 
the information of record demonstrates that VA has complied 
with its duty to inform the veteran of his burden to submit 
argument supporting his effective date claim, and of when 
such evidence needed to be received for purposes of 
determining the date of payment.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).

Under the circumstances in the instant case, the Board finds 
that the veteran has been provided with adequate notice of 
the criteria to receive an effective date earlier than April 
14, 1998, for an award of disability compensation for PTSD, 
to include a TDIU rating.  There is no prejudice to him by 
appellate consideration of the claim at this time, without a 
prior remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim as 
required by the VCAA or to give the representative another 
opportunity to present argument.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this case, the record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 

II.  Factual Background

In August 1995, the veteran filed an initial claim seeking 
entitlement to disability compensation (i.e., service 
connection) for a psychiatric disorder and submitted evidence 
showing treatment for PTSD.  By way of a rating decision, 
dated in March 1996, the RO denied service connection for a 
psychiatric disorder, to include PTSD.  The veteran was given 
notice of the adverse determination that same month.  He did 
not file an appeal.

On April 1, 1998, the veteran's representative submitted a 
letter asking that it be considered as an informal claim for 
compensation or pension benefits.  On April 14, 1998, the 
veteran submitted a statement that indicated his entitlement 
to disability compensation for PTSD and stated, in essence, 
that he could not work due to such disorder.

The RO, in an April 1999 rating decision, granted service 
connection for PTSD, evaluated as 30 percent disabling, 
effective from April 14, 1998.  In July 1999, the veteran 
submitted additional evidence and asked the RO to reconsider 
the 30 percent rating for PTSD.  In April 2000, the RO 
increased disability rating to 70 percent for PTSD, effective 
from April 14, 1998.

The veteran, in May 2000, filed a formal claim for a TDIU 
rating.  He stated that his PTSD prevented him from securing 
or following any substantially gainful occupation.  He 
submitted evidence dated in 1999 in support of his 
contention.

By a rating decision, dated in February 2001, the RO awarded 
the veteran a TDIU rating, effective from April 14, 1998.  At 
the time of the decision, service connection was in effect 
for a left knee disorder, rated 10 percent (effective from 
February 1978); lumbosacral strain, rated 10 percent 
(effective from February 1978); sinusitis rated 
noncompensable (effective from October 1983); and for PTSD 
rated 70 percent (effective from April 14, 1998).  The 
combined disability rating for the veteran's service-
connected conditions was 80 percent (effective from April 14, 
1998). 

In March 2002, the veteran expressed disagreement with the 
February 2001 rating decision that assigned the April 14, 
1998, effective date for the award of a TDIU rating.  The 
veteran contended that the effective date for his award of 
disability compensation for PTSD, to include the TDIU rating, 
should be in 1995, and explained that he had filed a claim 
for service connection for PTSD in 1995, which was denied.  
He maintained that his PTSD symptoms prevented him from 
filing the required appeal of the [March 1996] denial of the 
claim of service connection for PTSD.  He also related that 
his TDIU rating should be assigned from the date of his 
initial claim of service connection for PTSD.  In August 
2002, he stated, in essence, that due to his PTSD symptoms he 
was unable to appeal the [March 1996] RO denial of the claim 
of service connection for PTSD.

Of record is also a decision, dated in June 2002, from the 
Social Security Administration (SSA).  In that decision, SSA 
determined that the veteran had PTSD, degenerative disc 
disease, degenerative joint disease, depressive disorder, 
chronic sinusitis and migraine headaches, and awarded the 
veteran disability benefits, effective from July 10, 1995, 
based on his inability to work.

III.  Analysis

The veteran essentially contends that by virtue of the award 
of disability compensation for PTSD, he is entitled to a TDIU 
rating dating back to August 1995, the date he filed an 
initial claim of service connection for a psychiatric 
disorder, to include PTSD.

Controlling laws and regulations provide that a TDIU may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
Consideration is given to such factors as the extent of the 
service-connected disability, and employment and educational 
background, and it must be shown that the service-connected 
disability produces unemployability without regard to 
intercurrent disability or advancing age.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra- 
schedular rating is for consideration where the veteran is 
unemployable due the to service-connected disability.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final adjudication, or a claim for increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefore.  
38 U.S.C.A. § 5110(a) (West 2002).  This statutory provision 
is implemented by regulation which provides that the 
effective date for compensation will be the date of receipt 
of the claim or date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.

Where new and material evidence is presented to reopen a 
claim under 38 C.F.R.    § 3.156, and is received after final 
disallowance, the effective date to be assigned will be date 
of receipt of a new claim or the date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(q).  Similarly, with 
respect to reopened claims, the effective date is to be the 
date of receipt of such claim or the date entitlement arose, 
whichever is later. 38 C.F.R. § 3.400(r).

The method of determining the effective date of an increased 
evaluation is set forth in 38  U.S.C.A. § 5110(a) and (b)(2), 
and 38 C.F.R. § 3.400(o).  The general rule with respect to 
the effective date of an award of increased compensation is 
that the effective date of such award "shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  This statutory provision is implemented 
by regulation which provides that the effective date for an 
award of increased compensation will be the date of receipt 
of claim or the date entitlement arose, which ever is later.  
38 C.F.R. § 3.400(o)(1).  An exception to that rule applies, 
however, under circumstances where evidence demonstrates that 
a factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that regard, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date, otherwise the date 
of receipt of the claim."  38 U.S.C.A. § 5110(b)(2).  See 38 
C.F.R. § 3.400(o)(2).  The phrase "otherwise, date of 
receipt of claim" applies only if a factually ascertainable 
increase in disability occurred more than one year prior to 
filing the claim for an increased rating.  Harper v. Brown, 
10 Vet. App. 125 (1997).  Moreover, the term "increase" as 
used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an 
increase to the next disability level.  See Hazan v. Gober, 
10 Vet. App. 511 (1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA. 38 C.F.R. § 
3.1(r).  A claim is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§ 3.1(p); 3.155.  The regulation which governs informal 
claims, 38 C.F.R. § 3.155, provides as follows: "(c) When a 
claim has been filed that meets the requirements of § 151 or 
§ 3.152, an informal request for increase or reopening will 
be accepted as a claim."  Id.

On April 1, 1998, the veteran's representative submitted a 
letter in which he stated the following:  "Please consider 
this as an informal claim for compensation or pension 
benefits, as appropriate".  On April 14, 1998, the veteran 
submitted a statement wherein he claimed he had PTSD due to 
service and that he could not work due to service-related 
PTSD.  In giving the veteran the benefit of the doubt, the 
Board finds that the record evidence tends to show that on 
April 1, 1998, the veteran filed an informal request to 
reopen a claim for disability compensation for PTSD, to 
include a claim for a TDIU rating.  38 C.F.R. § 3.155.  
Therefore, the proper effective date for the award of 
disability compensation for PTSD, including the TDIU rating, 
is April 1, 1998.  As such, the record does not contain any 
other documents which can be construed as a pending claim for 
disability compensation for PTSD, to include a TDIU rating, 
prior to April 1, 1998.  In addition, the record does not 
contain any VA treatment records on file within the one-year 
preceding the April 1, 1998, claim.  See 38 C.F.R. § 3.157 
(2003).

Contrary to the veteran's argument, the initial claim for 
disability compensation for a psychiatric disorder, to 
include PTSD, was denied by the RO in a March 1996 rating 
decision.  The RO provided the veteran notice of this denial 
and of his appellate rights.  However, the veteran did not 
initiate an appeal of this adverse determination.  The law at 
the time of the RO rendered its March 1996 decision provided 
that a Notice of Disagreement shall be filed within one year 
from the date of mailing of notice of the initial review or 
determination; otherwise the decision will become final.  
38 U.S.C.A. § 7105(b)-(c); 38 C.F.R. § 20.302.  The veteran 
did not file a Notice of Disagreement with respect to the 
March 1996 decision, and as such this decision became final.  
Id.  Thus, the effective date for any benefits stemming from 
a subsequent grant of service connection (i.e., award of 
disability compensation) for PTSD has to be based on the 
claim to reopen, which in the instant case was received on 
April 1, 1998.  38 C.F.R. § 3.400 (r). 

It also bears mentioning that the effective date for a 
particular evaluation for a condition can in no event precede 
the effective date of service connection for that same 
condition.  Accordingly, in the instant case, the award of a 
70 percent rating for PTSD can be no earlier than April 1, 
1998, the date of receipt of the claim to reopen.  Moreover, 
the Board observes that this 70 percent rating precipitated 
the grant for a TDIU rating, as the veteran then met the 
schedular criteria for a TDIU rating.  38 C.F.R. § 4.16(a).  
Prior to the grant of service connection for PTSD and the 
assignment of a 70 percent rating, the record evidence did 
not support the assignment of a TDIU rating.  The veteran's 
service-connected disorders had a combined rating of 20 
percent, and there was no evidence that such service-
connected disorders prevented him from engaging in 
substantially gainful employment.

The Board observes that while the veteran acknowledges that 
he failed to file an appeal of the March 1996 rating 
decision, which denied his claim for disability compensation 
for PTSD, he maintains that the symptoms associated with his 
now service-connected PTSD prevented him from filing such an 
appeal, and that, as a result, the March 1996 rating decision 
should not be deemed final.  He, therefore, argues that the 
award of disability compensation for PTSD, as well as a TDIU 
rating, should be assigned from August 1995, the date of the 
initial claim of service connection for PTSD.  However, this 
argument is without merit.  In this regard, there is no VA 
law or regulation that creates such an exception for the 
timely filing of an appeal to the Board.  As a consequence, 
the March 1996 rating decision constitutes a final 
adjudication of the August 1995 claim for disability 
compensation for a psychiatric disorder, to include PTSD.  
Therefore, any benefits (i.e., the assigned effective date 
and rating) arising out of a subsequent grant of disability 
compensation for PTSD will be tied to the filing of a request 
to reopen the claim for PTSD.

The Board also observes that the veteran submitted a June 
2002 decision from SSA in which they determined: (1) that 
PTSD was at least partly responsible for the veteran's 
inability to work; and (2) that the effective date for SSA 
disability benefits was July 1995.  It is of particular 
significance that SSA employs different criteria than VA in 
determining entitlement to disability benefits and the 
assignment of an effective date for that benefit.  The Board 
finds that as the statutes and regulations governing VA 
adjudications are substantially different from those 
governing SSA adjudications, the June 2002 SSA decision, as 
it relates to the assignment of an effective date for the 
award disability compensation for PTSD, to include the TDIU 
rating, is not controlling in the adjudication of the current 
appeal.  See Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992).  

In conclusion, the Board determines that the date of the 
informal request to reopen the claim for disability 
compensation for PTSD, to include a TDIU rating, is April 1, 
1998.  As aptly noted by the record, there is no document 
prior to April 1, 1998, which can be considered as either a 
formal or informal pending claim for disability compensation 
for PTSD, or for a TDIU rating.  Additionally, there is no 
record evidence within the one-year period preceding April 1, 
1998, which shows that the veteran met the requirements of 
§ 4.16(a), or that his service-connected disabilities 
prevented him from engaging in substantially gainful 
employment.  Consequently, the proper effective date for the 
award of disability compensation for PTSD, to include the 
award of a TDIU rating, is April 1, 1998.  Accordingly, the 
appeal is granted to this extent only.


ORDER

An effective date of April 1, 1998, for the award of 
disability compensation for PTSD, to include a TDIU rating, 
is granted, subject to controlling laws and regulations 
governing monetary awards.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



